NONDISCLOSURE AND NONCOMPETE AGREEMENT
FOR MANAGEMENT EMPLOYEES

(Thomas F. Connerty)

THIS AGREEMENT

, executed and delivered as of the 30th day of November, 2007, by and between
NutriSystem, Inc., a Delaware corporation, and its subsidiaries, having a
principal place of business at 300 Welsh Road, Building 1, Horsham, PA 19044
(hereinafter called "NS"), and Thomas F. Connerty (hereinafter called
"EMPLOYEE").



WHEREAS

, NS is engaged in the sale of weight loss products and services, including but
not limited to providing information regarding treatment for weight reduction,
obesity and weight management, nutrition and exercise through its website and by
telephone, and is involved in a continuing effort to develop new weight loss
programs, procedures, recipes etc. with regard to its weight loss business, and



WHEREAS

, EMPLOYEE is desirous of receiving a position with NS; and



WHEREAS

, through such employment, EMPLOYEE will receive special training, knowledge and
information, some of which is secret and confidential in nature, including trade
secrets and other confidential information of NS; and



WHEREAS

, in the performance of his employment by NS, EMPLOYEE will through confidences
and privity with the special knowledge of NS, acquire special and confidential
knowledge in the market or markets and products NS is developing and considering
developing, which is not common knowledge to the business community and is of
great value to NS; and



WHEREAS

, in the course of his employment, EMPLOYEE will necessarily acquire knowledge
of trade secrets and other confidential matter known only to NS's employees,
which if divulged to persons not employed by NS would undoubtedly irreparably
damage NS; and



WHEREAS

, EMPLOYEE has entered into an Employment Agreement with NS dated November 30,
2007 (the "Employment Agreement").



NOW THEREFORE

, the parties intending to be legally bound hereby, agree as follows:



 1. EMPLOYEE agrees that he will not during the term of his employment or
    thereafter for a period of two years:
     a. Divulge to any person, all or any part of any trade secret or
        confidential information concerning existing, proposed or new products
        or markets developed or to be developed by NS, secret or confidential
        business procedures or plans relating to NS's new or existing markets,
        new proposed acquisitions or mergers, the name and processes of those
        with whom NS is dealing in connection with such new products, markets,
        procedures or business and all things of a same or similar confidential
        nature.
     b. Divulge to any person any confidential events, conversations or
        activities relating to the proposed or existing business of NS which
        occur during the employment of EMPLOYEE or which EMPLOYEE learned of and
        which occurred prior to the employment of EMPLOYEE.

    For the purposes of this Agreement, Confidential Information shall include
    the following information: technical information, processes, formulae,
    compositions, systems, techniques, inventions, computer programs and
    software developed for NS, research projects, customer lists, pricing data,
    sources of supply, personnel records, financial data and information, sales
    and marketing methods, marketing plans, production, merchandising systems
    and plans and other information confidential to NS.

 2. EMPLOYEE agrees that he will not at any time during the term of his
    employment and for a period of two (2) years after the termination of his
    employment, within the United States, become associated directly or
    indirectly for himself or as an agent on behalf of, or be employed in, act
    as a consultant to, or as a director of, or in connection with any person,
    partnership, association or corporation, engaged in, a business
    substantially similar to or competitive with the present business of NS or
    such other business activity in which NS may engage during the term of his
    employment.

    Notwithstanding the foregoing paragraph, EMPLOYEE agrees that he will not at
    any time during the term of his employment and for a period of one (1) year
    after the termination of his employment, within the United States, become
    associated directly or indirectly for himself or as an agent on behalf of,
    or be employed in, act as a consultant to, or as a director of, or in
    connection with any person, partnership, association or corporation engaged
    in, a health or wellness business, regardless of whether NS engages in such
    business activity during the term of his employment.

    The geographic limitation of this restriction shall extend to the existing
    customers or accounts of NS no matter where located.

    The parties hereto recognize that irreparable damage, incapable of being
    determined, will result to NS in the event of a breach of paragraph 2(a) of
    this Agreement, and agree that in the event of such a breach NS shall be
    entitled, in addition to any other remedies available to it in law or in
    equity, to an injunction to restrain the violation by EMPLOYEE or any or all
    persons acting for him or in his behalf or in concert with him against
    violating the provisions of this Agreement.

     a. If EMPLOYEE violates this restrictive covenant and NS brings legal
        action for injunctive or other relief, NS shall not, as a result of the
        time involved in obtaining such relief, be deprived of the benefit of
        the full period of the restrictive covenant. Accordingly, the
        restrictive covenant shall be deemed to have the duration specified
        above, computed from the date such relief is granted but reduced by the
        time expired between the date of this Agreement and the date of the
        first violation of the covenant.
     b. EMPLOYEE covenants and agrees that any and all photographs, writings,
        inventions, improvements, processes, and/or formulae which he may make,
        conceive, discover, take or develop, whether solely or jointly with any
        other person or persons, at any time during the term of the Employment
        Agreement and any renewals thereof, whether during working hours or any
        other time, whether at the request or upon the suggestion of NS or
        otherwise, which relate to or are useful in connection with the business
        of the character now or hereafter carried on or contemplated by NS,
        including development or expansion of its present business, shall be and
        hereby are the sole and exclusive property of NS. EMPLOYEE shall make
        full and immediate disclosure to NS of all such photographs, writings,
        inventions, improvements, processes and formulae, and shall do all such
        acts and execute, acknowledge and deliver all such instruments in
        writing as may be necessary to vest in NS the absolute title thereto,
        including cooperating with NS in applying for letters patent, copyright
        protection or trademark protection for any of the aforesaid photographs,
        writings, inventions, improvements, processes and formulae.
     c. It is understood and agreed that EMPLOYEE shall not be entitled to any
        additional or special compensation in regard to any and all such
        photographs, writings, inventions, improvements, processes and formulae.

 3. If any provision of this Agreement shall be held invalid or unenforceable,
    the remainder shall nevertheless remain in full force and effect. In
    particular, if any court shall determine that the duration or geographical
    limit of any restriction contained herein above unenforceable, it is the
    intention of the parties that such restrictive covenant shall not be
    terminated thereby but shall be deemed amended the extent required to render
    it valid and enforceable, such amendment to apply only with respect to the
    operation of said covenant in the jurisdiction of the court that has made
    the adjudication.
 4. This Agreement is not intended to impair or restrict EMPLOYEE'S subsequent
    employment by others so long as the employment is not in conflict with any
    provision of this Agreement.
 5. EMPLOYEE consents to and confers jurisdiction upon the Court of Common Pleas
    of Montgomery County, Commonwealth of Pennsylvania, and the United States
    District Court for the Eastern District of Pennsylvania. EMPLOYEE
    acknowledges and understands that an injunction restraining him/her from
    continuing breach of this Agreement shall be available to NS in addition to
    all other remedies available to it.
 6. EMPLOYEE and NS hereby agree that they shall and do waive trial by jury in
    any action, proceeding or counterclaim, whether at law or at equity, brought
    by either of them, or in any manner whatsoever, which arises out of or is
    connected in any way with this Agreement or with the employment relationship
    established between them.
 7. The failure by NS to insist upon the strict performance of any of the terms,
    conditions or provisions of this Agreement, shall not be construed as a
    waiver or relinquishment of future compliance therewith and said terms,
    conditions and provisions shall remain in full force and effect. None of the
    provisions of this Agreement may be altered, amended or discharged except in
    writing signed by the parties hereto.
 8. In the event NS is required to enforce the terms and conditions contained in
    this Agreement through legal proceedings, upon a judgment in favor of NS,
    EMPLOYEE shall be responsible for all reasonable attorneys' fees, court
    costs and expenses incurred by NS, and upon a judgment in favor of EMPLOYEE,
    NS shall be responsible for all reasonable attorneys' fees, court costs and
    expenses incurred by EMPLOYEE.

EMPLOYEE AFFIRMS THAT HE/SHE HAS READ THIS AGREEMENT IN ITS ENTIRETY,
UNDERSTANDS THE NATURE OF THE OBLIGATIONS HE/SHE IS ASSUMING AND AGREES TO ABIDE
BY ALL OF THE TERMS AND PROVISIONS HEREINABOVE SET FORTH.

WHEREFORE

, the parties intending to be legally bound hereby, have hereunto set their
hands on the date first above written.



 

/s/ Thomas Connerty

_____________ /s/ Megan Smeykal______________



(Employee) (Witness as to Employee)

 

WITNESS: NutriSystem, Inc.

/s/ Kathleen Simone

_____________ /s/ Denise Bergner_______________



Denise Bergner, Assistant Secretary